internal_revenue_service number release date index number -------------------------------------------------------- ------------------------------------------------------------ ---- --------------------------------- -------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-124541-14 date date legend x ------------------------------------------------------------- ---------------------------------------------------------- y ---------------------------------------------------------- --------------------------------- advisor ------------------------------------------------------------------- property ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state a state b year year date date date ------------ ------------ ------ ------ --------------------- -------------------------- -------------------- plr-124541-14 dear ------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x and y collectively taxpayers requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for y to file an election under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes effective as of date and for taxpayers to jointly file an election under sec_856 of the internal_revenue_code code to treat y as a taxable_reit_subsidiary trs of x effective as of date facts according to the information submitted x is a state a corporation incorporated on date that has elected to be treated for federal_income_tax purposes as a real_estate_investment_trust reit for its taxable_year ended date and has operated as a reit since such date during year x acquired numerous properties including property generally each of x’s properties is held by a limited_liability_company owned indirectly by x y is a limited_liability_company formed under the laws of state b on date x holds an indirect ownership_interest in y y is the owner of property y was eligible to elect to be classified as an association_taxable_as_a_corporation for federal tax purposes effective date but y did not timely file form_8832 entity classification election to make the election effective as of that date in year x discovered facts about property and filed a request for this relief soon thereafter taxpayers represent that had they been aware of such facts to make timely elections they would have made the elections to treat y as a corporation and a trs of x effective as of date to eliminate a risk to the reit status of x taxpayers submitted statements under penalties of perjury from officers of x y and advisor in support of this ruling_request taxpayers make the following additional representations neither x nor y has used nor has had the opportunity to use hindsight in making this request no facts have changed since the original due dates of the elections that make the elections more advantageous the request for relief was filed by taxpayers before the failure to make the regulatory elections was discovered by the service granting the relief will not result in taxpayers having a lower tax_liability in the aggregate for all years to which the regulatory elections apply than it would plr-124541-14 have had if the elections had been timely made taking into account the time_value_of_money taxpayers did not seek to alter a return position for which an accuracy related penalty has been or could have been imposed under sec_6662 at the time the relief was requested and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory elections and related tax consequences taxpayers did not choose not to file the elections rulings requested y requests an extension of time under sec_301_9100-3 to make an entity classification election under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation effective as of date taxpayers request an extension of time under sec_301_9100-3 to make a joint election under sec_856 to treat y as a trs of x effective as of date law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association_taxable_as_a_corporation or a partnership and an eligible_entity with a single owner can elect to be classified as an association_taxable_as_a_corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that an entity classification election or change in entity classification must be filed on form_8832 and can be effective up to days prior to the date the election is filed or up to months after the date the election is filed sec_301_7701-3 provides that such an election must be signed by either a each member of the electing entity who is an owner at the time the election is filed or b any officer manager or member of the electing entity who is authorized under local law or the entity’s organization documents to make the election and who represents to having such authorization under penalties of perjury sec_301 c iii provides in part if an election is made to change the classification of an entity each person who was an owner on the date that any transactions under sec_301_7701-3 are deemed to occur and who is not an owner at the time the election is filed must also sign the election sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in the corporation plr-124541-14 and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result y is granted an extension of time to file a form_8832 with the appropriate service_center to elect to be classified as an association_taxable_as_a_corporation plr-124541-14 effective date in addition taxpayers are granted an extension of time to jointly elect to treat y as a taxable_reit_subsidiary of x effective date the form_8832 entity classification election and form_8875 taxable_reit_subsidiary election must be filed no later than days from the date of this letter with the appropriate service_center a copy of this letter should be attached to each form copies of this letter are enclosed for that purpose this ruling is contingent on taxpayers filing and or amending within days of this letter all required returns for all open years consistent with the requested relief a copy of this letter should be attached to any such returns except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed with regard to whether x otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to taxpayers’ authorized representative sincerely associate chief_counsel passthroughs special industries joy c spies by joy c spies senior technician review branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
